DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 10/11/2022 have been entered, wherein claim 3 is canceled. Accordingly, claims 1-2 and 4-21 have been examined herein. The previous specification objections, claim objections and 35 USC 112(b) rejections have been withdrawn due to Applicant’s amendments. This action is Final. 
Claim Objections
2. Claims 2, 8 and 13-16 are objected to because of the following informalities: 
Claim 2, “a motor shaft” should read “[[a]] the motor shaft” to clear the antecedent basis issue. 
Claim 13, “a motor shaft” should read “[[a]] the motor shaft” to clear the antecedent basis issue. 
Claim 14, “a motor shaft” should read “[[a]] the motor shaft” to clear the antecedent basis issue. 
Claim 8, “a front end of the nozzle is has a brush” should read “a front end of the nozzle [[is]] has a brush” in order to delete the extra word. 
Regarding claims 15 and 16, the claim language of 15 recites “a second portion that includes a second end of the hose opposite the first end”, “the second portion extends downward relative to the second end of the hose and includes a section that is perpendicular to the motor axis when the hose is retained in the stored position by the hose holding portion”. However, there is no section of the hose that both extends downward relative to the second end of the hose and also is perpendicular to the motor axis when the hose is retained in the stored position by the hose holding portion. For clarity, the examiner proposes language drawn towards “a portion of the second portion extends downward” and “another portion of the second portion is perpendicular to the motor axis”. Claim 16 can then reference “the portion of the second portion of the hose extends parallel to an axis of the ball receiving portion” for added clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent 6044954) in view of Liu (US PGPUB 20130007984) and further in view of Bergsten (US Patent 2510949).
Regarding claim 1, McLaughlin teaches a cleaner (fig. 1), comprising: 
a motor (fig. 8, blowers 130). 
McLaughlin does not explicitly teach the motor having a rotatable motor shaft; and a fan configured to be rotated by the motor around the motor shaft. 
However, Liu teaches a vacuum cleaner (fig. 6) having a motor, wherein the motor has a rotatable motor shaft, and a fan configured to be rotated by the motor around the motor shaft (impeller 26 and motor 20, see Liu’s annotated fig. 6 below).

    PNG
    media_image1.png
    705
    741
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McLaughlin to incorporate the teachings of Liu to provide a cleaner comprising a motor having a rotatable motor shaft and a fan configured to be rotated by the motor around the shaft. Specifically, it would have been obvious to incorporate Liu’s motor, motor shaft and fan teaching into McLaughlin’s cleaner, wherein the motor, motor shaft and fan continue to be oriented in a vertical direction. Doing so would have been a simple substitution of one suction generation assembly (of Liu) for another suction generation assembly (of McLaughlin) in order to provide the predictable results of generating suction within the vacuum cleaner. 
McLaughlin in view of Liu teaches a main unit (see McLaughlin’s annotated fig. 1 below) (i) housing the motor and the fan (the main unit houses the motor and the fan), (ii) that is an outermost casing of the cleaner(the main unit is an outermost casing of the cleaner) and (iii) that has a hose holding portion (see McLaughlin’s annotated fig. 1 below. The main unit has a hose holding portion); and 

    PNG
    media_image2.png
    855
    709
    media_image2.png
    Greyscale

a hose that is configured to be a flow passage for suction air generated by the fan into the main unit (vacuum hose 107 of McLaughlin), 
wherein: 
the hose and the main unit are connected at a connecting portion (see McLaughlin’s annotated fig. 1 below) (ii) at a first side of the main unit relative to the motor and the fan (the side that the hose and the main unit are connected via the connecting portion is being interpreted as “a first side of the main unit”) and (iii) configured such that the suction air generated by the fan passes from the hose through the connecting portion into the main unit (McLaughlin in view of Liu teaches configured such that the suction air generated by the fan passes from the hose through the connecting portion into the main unit); 

    PNG
    media_image3.png
    902
    608
    media_image3.png
    Greyscale

the hose and the main unit are configured such that an entirety of the hose, when the hose is in a stored position, is wound and retained around the main unit at the first side and the hose is held by the hose holding portion (see McLaughlin’s annotated fig. 1 above. As interpreted above, the main unit includes the hose holding portion. McLaughlin in view of Liu teaches the hose and the main unit are configured such that an entirety of the hose, when the hose is in a stored position, is wound and retained around the main unit at the first side and the hose is held by the hose holding portion.); and 
the hose holding portion is configured to engage the hose in an attachable/removable manner (see McLaughlin’s annotated fig. 1 above).  
McLaughlin in view of Liu does not explicitly teach the hose and the main unit are connected via a ball joint. 
However, Bergsten teaches a pipe joint of a cleaner, wherein the joint includes a ball shaped element on a hose 14. The ball shaped element 45 is received in a ball receiving portion of the cleaner body (fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McLaughlin in view of Liu to incorporate the teachings of Bergsten to provide wherein the hose and the main unit are connected to each other via a ball joint. Specifically, it would have been obvious to incorporate Bergsten’s ball joint at the connection between McLaughlin’s (as modified) hose and main body. Doing so would increase the rotational freedom of the hose, which would prevent kinking of the hose and provide to be more ergonomic to the user. Additionally, doing so would continue to allow the device to function as intended. 
Regarding claim 2, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, McLaughlin, as modified, teaches wherein an axis of the hose at the connecting portion is inclined with respect to an axis of a motor shaft of the motor (McLaughlin, as modified, teaches a ball joint at the hose connection location. The ball joint allows the device to be capable of being oriented into a position wherein an axis of the hose at the connecting portion is inclined with respect to an axis of a motor shaft of the motor).  
Regarding claim 4, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, McLaughlin, as modified, teaches wherein the hose and the main unit are configured such that a front end of the hose (fig. 1 of McLaughlin, the front end of the hose is being interpreted as the end of the hose opposite the connection portion), opposite an end of the hose at the connection portion, is stored by being held by the main unit in a position side-by-side with the connecting portion (Fig. 1 of McLaughlin depicts the hose in a stored position, wherein the entire hose is held by the main unit, wherein the front end of the hose is in a position side-by-side with the connecting portion).  
Regarding claim 10, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 2. Additionally, McLaughlin, as modified, teaches wherein the axis of the hose at the connecting portion is inclined with respect to the axis of the motor shaft when the hose is in the stored position (McLaughlin, as modified, teaches a ball joint at the hose connection location which allows the hose to be configured in different orientations, thus allowing the device to be capable of being oriented into a position wherein the axis of the hose at the connecting portion is inclined with respect to the axis of the motor shaft when the hose is in the stored position).  
Regarding claim 11, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 2. Additionally, McLaughlin, as modified, teaches wherein the hose at the connecting portion overlaps another portion of the hose in a direction perpendicular to the axis of the motor shaft when the hose is in the stored position (McLaughlin, as modified, teaches the motor assembly (as incorporated from Liu) has a vertical orientation. See McLaughlin’s annotated fig. below. The hose at the connecting portion overlaps another portion of the hose in a direction perpendicular to the axis of the motor shaft when the hose is in the stored position).  

    PNG
    media_image4.png
    878
    794
    media_image4.png
    Greyscale

Regarding claim 12, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 4. Additionally, McLaughlin, as modified, teaches wherein the ball joint comprises: 
a ball portion, and 
a ball receiving portion (in the rejection of claim 1, McLaughlin was modified to include Bergsten’s ball joint, which includes a ball portion and a ball receiving portion).  
Regarding claim 14, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 12. Additionally, McLaughlin, as modified, teaches wherein an axis of the ball receiving portion is more inclined with respect to an axis of a motor shaft of the motor than an axis of the ball portion with respect to the axis of the motor shaft, when the hose is in the stored position (The terms “an axis of the ball receiving portion”, “an axis of a motor shaft”, and “an axis of the ball portion” do not require any specific orientations of the axes. Accordingly, McLaughlin, as modified, teaches an axis of the ball receiving portion is more inclined with respect to an axis of a motor shaft of the motor than an axis of the ball portion with respect to the axis of the motor shaft, when the hose is in the stored position).  
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent 6044954) in view of Liu (US PGPUB 20130007984) and further in view of Bergsten (US Patent 2510949) and yet further in view of Loveless et al. (US Patent 5954863), hereinafter Loveless.
Regarding claim 13, McLaughlin in view of Liu and further in view of Bergsten teaches the claimed invention as rejected above in claim 12. McLaughlin, as modified, does not explicitly teach a front end storage portion. 
However, Loveless teaches a vacuum cleaner having a thick bar 81 which is mounted to extend outwardly from the side of the canister and includes a plurality of spaced apart cylindrical compartments formed therein that are to receive vacuum tools, not shown (fig. 1, col. 10, lines 47-51). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McLaughlin (as modified) to incorporate the teachings of Loveless to provide a thick bar which is mounted to extend outwardly from the side of the main unit and includes a plurality of spaced apart cylindrical compartments formed therein. Doing so would allow the vacuum to selectively store unused attachments. 
McLaughlin, as modified, teaches wherein an angle between an axis of the ball receiving portion and an axis of a motor shaft of the motor is less than an angle between an axis of a front end storage portion of the main unit configured to store the front end and the axis of the motor shaft (The terms “an axis of the ball receiving portion”, “an axis of a motor shaft” and “an axis of a front end storage portion” do not require any specific orientations of the axes. Additionally, McLaughlin, as modified, teaches a thick bar which is capable of storing the front end. Overall, McLaughlin, as modified, teaches wherein an angle between an axis of the ball receiving portion and an axis of a motor shaft of the motor is less than an angle between an axis of a front end storage portion of the main unit configured to store the front end and the axis of the motor shaft).  
Regarding claim 21, McLaughlin teaches a cleaner (fig. 1), comprising: 
a motor (fig. 8, blowers 130).
McLaughlin does not explicitly teach the motor having a rotatable motor shaft; and a fan configured to be rotated by the motor around the motor shaft. 
However, Liu teaches a vacuum cleaner (fig. 6) having a motor, wherein the motor has a rotatable motor shaft, and a fan configured to be rotated by the motor around the motor shaft (impeller 26 and motor 20, see Liu’s annotated fig. 6 below).

    PNG
    media_image1.png
    705
    741
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McLaughlin to incorporate the teachings of Liu to provide a cleaner comprising a motor having a rotatable motor shaft and a fan configured to be rotated by the motor around the shaft. Specifically, it would have been obvious to incorporate Liu’s motor, motor shaft and fan teaching into McLaughlin’s cleaner, wherein the motor, motor shaft and fan continue to be oriented in a vertical direction. Doing so would have been a simple substitution of one suction generation assembly (of Liu) for another suction generation assembly (of McLaughlin) in order to provide the predictable results of generating suction within the vacuum cleaner. 
McLaughlin in view of Liu teaches a main unit (see McLaughlin’s annotated fig. 1 below) (i) housing the motor and the fan (the main unit houses the motor and the fan), (ii) that is an outermost casing of the cleaner (the main unit is an outermost casing of the cleaner) and (iii) that has a hose holding portion (see McLaughlin’s annotated fig. 1 below. The main unit has a hose holding portion); and 

    PNG
    media_image2.png
    855
    709
    media_image2.png
    Greyscale

a hose that is configured to be a flow passage for suction air generated by the fan into the main unit (vacuum hose 107 of McLaughlin), 
wherein: 
the hose and the main unit are connected at a connecting portion (see McLaughlin’s annotated fig. 1 below), (ii) at a first side of the main unit relative to the motor and the fan (the side that the hose and the main unit are connected via the connecting portion is being interpreted as “a first side of the main unit”) and (iii) configured such that the suction air generated by the fan passes from the hose through the connecting portion into the main unit (McLaughlin in view of Liu teaches configured such that the suction air generated by the fan passes from the hose through the connecting portion into the main unit); 

    PNG
    media_image3.png
    902
    608
    media_image3.png
    Greyscale

the hose and the main unit are configured such that an entirety of the hose, when the hose is in a stored position, is wound and retained around the main unit at the first side and the hose is held by the hose holding portion (see McLaughlin’s annotated fig. 1 above. As interpreted above, the main unit includes the hose holding portion. McLaughlin in view of Liu teaches the hose and the main unit are configured such that an entirety of the hose, when the hose is in a stored position, is wound and retained around the main unit at the first side and the hose is held by the hose holding portion.); 
the rotatable motor shaft is configured to rotate around a rotation axis (McLaughlin, as modified, teaches the rotatable motor shaft is configured to rotate around a rotation axis); 
the hose, in the stored position, does not exceed a width of the main unit in a direction perpendicular to the rotation axis (see McLaughlin’s annotated fig. 1 below. The hose, in the stored position, does not exceed a width of the main unit in a direction perpendicular to the rotation axis. Additionally, because the prior art teaches the required structure of the hose and the main unit and because the hose of the prior art is flexible and capable of being oriented into many configurations, the prior art is capable of being configured such that the hose, in the stored position, does not exceed a width of the main unit in a direction perpendicular to the rotation axis); 

    PNG
    media_image5.png
    771
    516
    media_image5.png
    Greyscale

the hose holding portion includes a groove in the first side (see McLaughlin’s annotated fig. 1 above); 
the groove extends in the direction perpendicular to the rotation axis (see McLaughlin’s annotated fig. 1 above, the groove extends in the direction perpendicular to the rotation axis); 
the groove and the hose are configured such that the hose can be detachably attached to the groove (see McLaughlin’s annotated fig. 1 above. The groove and the hose are configured such that the hose can be detachably attached to the groove). 
McLaughlin, as modified,  does not explicitly teach the hose and the main unit are connected via a ball joint;
the hose holding portion includes a hole in the first side;
the hole and the hose are configured such that an end of the hose opposite the connecting portion is receivable in the hole; and 
the hole is adjacent the connecting portion at the first side.
However, Bergsten teaches a pipe joint of a cleaner, wherein the joint includes a ball shaped element on a hose 14. The ball shaped element 45 is received in a ball receiving portion of the cleaner body (fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McLaughlin in view of Liu to incorporate the teachings of Bergsten to provide wherein the hose and the main unit are connected to each other via a ball joint. Specifically, it would have been obvious to incorporate Bergsten’s ball joint at the connection between McLaughlin’s (as modified) hose and main body. Doing so would increase the rotational freedom of the hose, which would prevent kinking of the hose and provide to be more ergonomic to the user. Additionally, doing so would continue to allow the device to function as intended. 
McLaughlin, as modified,  does not explicitly teach 
the hose holding portion includes a hole in the first side;
the hole and the hose are configured such that an end of the hose opposite the connecting portion is receivable in the hole; and 
the hole is adjacent the connecting portion at the first side.
However, Loveless teaches a vacuum cleaner having a thick bar 81 which is mounted to extend outwardly from the side of the canister and includes a plurality of spaced apart cylindrical compartments formed therein that are to receive vacuum tools, not shown (fig. 1, col. 10, lines 47-51). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McLaughlin (as modified) to incorporate the teachings of Loveless to provide a thick bar which is mounted to extend outwardly from the side of the main unit and includes a plurality of spaced apart cylindrical compartments formed therein. Doing so would allow the vacuum to selectively store unused attachments. 
McLaughlin, as modified, teaches the hose holding portion includes a groove and a hole in the first side (McLaughlin was modified to include the “thick bar” of Loveless which includes a hole. The “thick bar” is also being interpreted as the hose holding portion. The “thick bar” is capable of holding the hose. McLaughlin, as modified, teaches a hose holding portion which includes a groove and a hole in the first side);
the hole and the hose are configured such that an end of the hose opposite the connecting portion is receivable in the hole (McLaughlin, as modified, teaches the structure of the hole, the hose, and the end of the hose. Because the hose is flexible, the device is capable of being oriented into many configurations. Additionally, the hole is capable of holding the end of the hose. Overall, McLaughlin, as modified, is capable of being oriented into a position such that the hole and the hose are configured such that an end of the hose opposite the connecting portion is receivable in the hole); and 
the hole is adjacent the connecting portion at the first side (Using broadest reasonable interpretation, McLaughlin, as modified, teaches the hole is adjacent the connecting portion at the first side).
Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent 6044954) in view of Liu (US PGPUB 20130007984) and further in view of Bergsten (US Patent 2510949) and yet further in view of Loveless et al. (US Patent 5954863), hereinafter Loveless, and Ayumi (JP 2006280424).
Regarding claim 5, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, McLaughlin, as modified, teaches the hose is connected to a nozzle (fig. 1 of McLaughlin, structure indicated by element number 113). 
McLaughlin, as modified, does not explicitly teach that the nozzle is selectively attachable to the front end of the hose. Specifically, McLaughlin, as modified, does not teach further comprising an attachment, wherein: 
a front end of the hose, opposite an end of the hose at the connecting portion, and the attachment are configured such that the attachment is attachable to the front end of the hose, and 
the main unit and the attachment are configured such that the attachment can be selectively stored in the main unit.  
However, Loveless teaches a vacuum cleaner having a thick bar 81 which is mounted to extend outwardly from the side of the canister and includes a plurality of spaced apart cylindrical compartments formed therein that are to receive vacuum tools, not shown (fig. 1, col. 10, lines 47-51). 
Additionally, Ayumi teaches an extension pipe 8 is detachably connected to the hand operation pipe 6, and a brush unit is attachable to the extension pipe 8 (paragraphs 0012-0014 of the previously attached translation, figs. 1-6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McLaughlin, as modified, to incorporate the teachings of Loveless and Ayumi to provide a holding tray to hold additional tools to selectively attach to the hose, wherein one of the additional tools is a brush unit (of Ayumi) which is attachable to an extension pipe which is further detachably connected to the front end of the hose. Doing so would increase the utility of the cleaner by providing additional tools to selectively attach to the suction hose, wherein the unused tools are stored in the holding tray.
McLaughlin, as modified, teaches further comprising an attachment (McLaughlin was modified to incorporate Ayumi’s selectively attachable attachment), wherein: 
a front end of the hose, opposite an end of the hose at the connecting portion, and the attachment are configured such that the attachment is attachable to the front end of the hose (Ayumi’s attachment is selectively attachable to the front end of the hose), and 
the main unit and the attachment are configured such that the attachment can be selectively stored in the main unit (When Ayumi’s attachment is not attached, it can be stored in the holding tray of the main unit).  
Regarding claim 6, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 5. Additionally, McLaughlin, as modified, teaches wherein the attachment includes: 
a brush surface at a suction port end face of the attachment, and 
an auxiliary brush (i) extending outward from an exterior surface of the attachment and (ii) adjacent to  a downstream suction air side of the brush surface (See Ayumi’s annotated fig. below. McLaughlin was modified to incorporate Ayumi’s selectively attachable attachment. The attachment includes a brush surface at a suction port end face of the attachment and an auxiliary brush which extends outward from an exterior surface of the attachment and is adjacent to a downstream suction air side of the brush surface).  

    PNG
    media_image6.png
    402
    559
    media_image6.png
    Greyscale

Regarding claim 8, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 5. Additionally, McLaughlin, as modified, teaches wherein: 
the attachment is a nozzle having an extended form in the suction direction of the suction air (McLaughlin was modified to incorporate the selectively attachable attachment of Ayumi. Ayumi’s attachment includes an extension pipe 8 which is a nozzle having an extended form in the suction direction of the suction air, fig. 3), 
a front end of the nozzle has a brush (brush body 22 and brush hair 23 are provided on a front end of the extension pipe), and 
the brush is rotatably attached to the nozzle (the brush is rotatably attached to the nozzle via shafts 24 (paragraph 0018 of the attached translation)).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent 6044954) in view of Liu (US PGPUB 20130007984) and further in view of Bergsten (US Patent 2510949) and yet further in view of Loveless et al. (US Patent 5954863), hereinafter Loveless, Ayumi (JP 2006280424), and Kaoru et al. (JP 2012040095), hereinafter Kaoru.
Regarding claim 7, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 5. Additionally, McLaughlin, as modified, teaches a holding tray which is part of the main body, wherein the holding tray can hold additional selectively attachable attachments. McLaughlin, as modified, does not explicitly teach wherein: 
the attachment has a plurality of projections at a suction port end face of the attachment, 
the plurality of projections extend in a direction opposite to a suction direction of the suction air, and 
the plurality of the projections are aligned with one another on the suction port end face.  
However, Kaoru teaches the attachment has a plurality of projections at a suction port end face of the attachment (short projections 17 and long projections 15 (paragraph 0014 of the attached translation, fig. 1) and suction port 14 (fig. 3)), 
the plurality of projections extend in a direction opposite to a suction direction of the suction air (fig. 1, the plurality of projections extend in a direction opposite to a suction direction of the suction air), and 
the plurality of the projections are aligned with one another on the suction port end face (fig. 1, the plurality of projections are aligned with one another on the suction port end face).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McLaughlin to incorporate the teachings of Kaoru to provide an additional selectively attachable tool, wherein the tool has a plurality of projections at a suction port end face of the attachment, the plurality of projections extend in a direction opposite to a suction direction of the suction air, and the plurality of the projections are aligned with one another on the suction port end face. Doing so would further increase the utility of the cleaner by providing an additional tool to selectively attach to the suction hose, wherein the unused tools are stored in the holding tray. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent 6044954) in view of Liu (US PGPUB 20130007984) and further in view of Bergsten (US Patent 2510949) and yet further in view of Toshiaki et al. (JP 2016049141), hereinafter Toshiaki.
Regarding claim 9, McLaughlin, as modified, teaches the claimed invention as rejected above in claim 1. McLaughlin, as modified, does not explicitly teach wherein: 
a blower nozzle having a hose-shape is configured to be attached to or removed from an air outlet of the main unit, and 
the cleaner is configured to serve as a blower when the blower nozzle is attached to the air outlet of the main unit.  
However, Toshiaki teaches a vacuum cleaner which includes a blower nozzle having a hose-shape is configured to be attached to or removed from an air outlet of the main unit (Toshiaki teaches an adapter 17 covering the exhaust port 88 (paragraph 0041 of the attached translation). Additionally, Toshiaki teaches an extension pipe 18 for connecting to the adapter 17 (paragraph 0045 of the attached translation)), and 
the cleaner is configured to serve as a blower when the blower nozzle is attached to the air outlet of the main unit (paragraph 0065 of the attached translation).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified McLaughlin, as modified, to incorporate the teachings of Toshiaki to provide a blower nozzle having a hose-shape is configured to be attached to or removed from an air outlet of the main unit, and the cleaner is configured to serve as a blower when the blower nozzle is attached to the air outlet of the main unit. Doing so would further increase the utility of the cleaner by allowing the device to function as a blower. 
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PGPUB 20140215750), hereinafter Schultz, in view of Liu (US PGPUB 20130007984) and further in view of Bergsten (US Patent 2510949).
	Regarding claim 15, Schultz teaches a cleaner (fig. 1b), comprising: 
a motor [0032]. 
Schultz does not explicitly teach a motor having a rotatable motor shaft with a rotation axis; and a fan configured to be rotated by the motor around the rotation axis.
However, Liu teaches a vacuum cleaner (fig. 6) having a motor, wherein the motor has a rotatable motor shaft, and a fan configured to be rotated by the motor around the motor shaft (impeller 26 and motor 20, see Liu’s annotated fig. 6 below).

    PNG
    media_image7.png
    705
    741
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz to incorporate the teachings of Liu to provide a cleaner comprising a motor having a rotatable motor shaft and a fan configured to be rotated by the motor around the shaft. Specifically, it would have been obvious to incorporate Liu’s motor, motor shaft and fan teaching into Schultz’s cleaner, wherein the motor, motor shaft and fan continue to be oriented in a vertical direction. Doing so would have been a simple substitution of one suction generation assembly (of Liu) for another suction generation assembly (of Schultz) in order to provide the predictable results of generating suction within the vacuum cleaner. 
Schultz in view of Liu teaches a main unit (i) housing the motor and the fan (fig. 1a of Schultz, the main unit is being interpreted as the upper housing 14 and the debris collection drum 12) and (ii) including a hose holding portion (fig. 6 of Schultz, semi-cylindrical channel 13); and 
a hose (hose 40 of Schultz) (i) that is configured to be a flow passage for suction air generated by the fan into the main unit (paragraph 0035 of Schultz), wherein: 
the hose holding portion and the hose are configured such that the hose holding portion can selectively retain the hose in a stored position (paragraph 0033 of Schultz); 
the hose comprises: 
a first portion having a first end of the hose connected to the main unit (see Schultz’s annotated fig. 3A below) and extending upward from the main unit when the main unit is held by a user in an upright position (see Schultz’s annotated fig. 3A below. The indicated first portion of the hose extends upward from the main unit when the main unit is held by a user in an upright position); 
a second portion that includes a second end of the hose opposite the first end (see Schultz’s annotated fig. 3A below. The hose includes a second portion that includes a second end of the hose opposite the first end); and 
a bending portion that connects the first portion and the second portion (see Schultz’s annotated fig. 3A below. The hose includes a bending portion that connects the first portion and the second portion. Additionally, the indicated section of the hose is capable of bending);  
the second portion extends downward relative to the second end of the hose (See Schultz’s annotated fig. 3A below. The second portion of the hose closest to the first portion extends downward relative to the second end of the hose) and includes a section that is perpendicular to the motor axis when the hose is retained in the stored position by the hose holding portion (see Schultz’s annotated fig. 3A below); and 

    PNG
    media_image8.png
    651
    812
    media_image8.png
    Greyscale

an angle between a first extending direction of the first portion and a second extending direction of the second portion is less than 90 degrees when the hose is retained in the stored position by the hose holding portion (see Schultz’s annotated fig. 3A below. An angle between a first extending direction of the first portion and a second extending direction of the second portion is less than 90 degrees when the hose is retained in the stored position by the hose holding portion).  

    PNG
    media_image9.png
    613
    831
    media_image9.png
    Greyscale

Schultz, as modified, may not explicitly teach the hose being connected to the main unit via a ball joint. 
However, Bergsten teaches a pipe joint of a cleaner, wherein the joint includes a ball shaped element on a hose 14. The ball shaped element 45 is received in a ball receiving portion of the cleaner body (fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Schultz to incorporate the teachings of Bergsten to provide wherein the hose and the main unit are connected to each other via a ball joint. Specifically, it would have been obvious to incorporate Bergsten’s ball joint at the connection between Schultz’s hose and main body. Doing so would increase the rotational freedom of the hose, which would prevent kinking of the hose and provide to be more ergonomic to the user. Additionally, doing so would continue to allow the device to function as intended. 
Additionally, Schultz, as modified, teaches the hose is flexible [0035]. Because the hose is flexible and the prior art teaches the structure required by the claim, the prior art is configurable into multiple positions and orientations to read on the specific limitations of the claim language.  
Regarding claim 16, Schultz, as modified, teaches the claimed invention as rejected above in claim 15. Additionally, Schultz, as modified, teaches wherein: 
the ball joint comprises a ball portion connected to the hose and a ball receiving portion configured to rotatably support the ball portion (in the rejection of claim 15, Schultz was modified to include Bergsten’s ball joint, which includes a ball portion connected to the hose and a ball receiving portion configured to rotatably support the ball portion), and 
the second portion of the hose extends parallel to an axis of the ball receiving portion when the hose is retained in the stored position by the hose holding portion (the term “an axis” does not require any specific relationship between the axis and the ball receiving portion. Accordingly, the second portion of the hose extends parallel to an axis of the ball receiving portion when the hose is retained in the stored position by the hose holding portion).  
Regarding claim 17, Schultz, as modified, teaches the claimed invention as rejected above in claim 15. Additionally, Schultz, as modified, teaches wherein: 
the ball joint comprises a ball portion connected to the hose and a ball receiving portion configured to rotatably support the ball portion (in the rejection of claim 15, Schultz was modified to include Bergsten’s ball joint, which includes a ball portion connected to the hose and a ball receiving portion configured to rotatably support the ball portion), and 
an axis of the ball portion of the ball joint and an axis of the ball receiving portion are both inclined with respect to the rotation axis (the terms “an axis of the ball portion” and “an axis of the ball receiving portion” do not require any specific relationship between the axis and the respective ball portion or ball receiving portion. Accordingly, the rotation axis is inclined with respect to an axis of the ball portion of the ball joint and an axis of the ball receiving portion).  
Regarding claim 19, Schultz, as modified, teaches the claimed invention as rejected above in claim 15. Additionally, Schultz, as modified, teaches wherein the hose holding portion and the ball joint are spaced apart vertically (figs. 1B, 6 and 7 of Schultz, the hose holding portion and the ball joint are spaced apart vertically).  
Regarding claim 20, Schultz, as modified, teaches the claimed invention as rejected above in claim 15. Additionally, Schultz, as modified, teaches wherein the second portion is not parallel to the rotation axis when the hose is in the stored position (see Schultz’s annotated fig. 3A below. As incorporated above, the rotation axis is vertical. The second portion is not parallel to the rotation axis when the hose is in the stored position).  

    PNG
    media_image8.png
    651
    812
    media_image8.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US PGPUB 20140215750), hereinafter Schultz, in view of Liu (US PGPUB 20130007984) and further in view of Bergsten (US Patent 2510949), as applied to claim 15 above, and yet further in view of DiPasquale et al. (US PGPUB 20080115312), hereinafter DiPasquale.
Regarding claim 18, Schultz, as modified, teaches the claimed invention as rejected above in claim 15. Schultz, as modified, does not explicitly teach wherein the hose holding portion includes a groove extending in a right-left direction and a holding bar extending vertically in front of the groove.  
However, DiPasquale teaches a vacuum having an inlet and storage features. Specifically, DiPasquale teaches wherein the main unit includes a holding portion configured to hold a portion of the hose (fig. 26), wherein the hose holding portion includes a groove extending in a right-left direction and a holding bar extending vertically in front of the groove (see the annotated fig. below. The direction in which the groove extends can be interpreted as  “a right-left direction”.).  

    PNG
    media_image10.png
    432
    524
    media_image10.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Schultz, as modified, to incorporate the teachings of DiPasquale to provide wherein the holding portion includes a groove extending in a right-left direction and a holding bar extending vertically in front of the groove. Specifically, it would have been obvious to incorporate DiPasquale’s holding configuration. Doing so would allow Schultz’s device, as modified, to hold and store a hose of longer length. Specifically, by incorporating DiPasquale’s orientation and configuration of holding structure, more hose would be able to be wrapped around the main unit and stored in layers, similar to DiPasquale’s fig. 26. By including a longer hose, the user would have the capability of reaching further locations with the cleaning unit. 
Response to Arguments
4. Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant argues Schultz, as modified, fails to teach the amended language of claim 1. Specifically, Applicant argues Schultz fails to teach that an entirety of the hose is “wound and retained around” upper housing and debris collection drum at a side of the main unit relative to the motor and the fan (page 16 of Applicant’s remarks). However, Schultz, as modified, was not relied upon to teach the amended language of claim 1. Rather, McLaughlin, as modified, was relied upon to teach the amended language of claim 1. See above rejection for more details. 
Applicant argues Schultz, as modified, fails to teach the amended language of claim 15 (page 17 of Applicant’s remarks). The examiner respectfully disagrees. 
Regarding claim 15, Schultz teaches a cleaner (fig. 1b), comprising: 
a motor [0032]. 
Schultz does not explicitly teach a motor having a rotatable motor shaft with a rotation axis; and a fan configured to be rotated by the motor around the rotation axis.
However, Liu teaches a vacuum cleaner (fig. 6) having a motor, wherein the motor has a rotatable motor shaft, and a fan configured to be rotated by the motor around the motor shaft (impeller 26 and motor 20, see Liu’s annotated fig. 6 below).

    PNG
    media_image7.png
    705
    741
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz to incorporate the teachings of Liu to provide a cleaner comprising a motor having a rotatable motor shaft and a fan configured to be rotated by the motor around the shaft. Specifically, it would have been obvious to incorporate Liu’s motor, motor shaft and fan teaching into Schultz’s cleaner, wherein the motor, motor shaft and fan continue to be oriented in a vertical direction. Doing so would have been a simple substitution of one suction generation assembly (of Liu) for another suction generation assembly (of Schultz) in order to provide the predictable results of generating suction within the vacuum cleaner. 
Schultz in view of Liu teaches a main unit (i) housing the motor and the fan (fig. 1a of Schultz, the main unit is being interpreted as the upper housing 14 and the debris collection drum 12) and (ii) including a hose holding portion (fig. 6 of Schultz, semi-cylindrical channel 13); and 
a hose (hose 40 of Schultz) (i) that is configured to be a flow passage for suction air generated by the fan into the main unit (paragraph 0035 of Schultz), wherein: 
the hose holding portion and the hose are configured such that the hose holding portion can selectively retain the hose in a stored position (paragraph 0033 of Schultz); 
the hose comprises: 
a first portion having a first end of the hose connected to the main unit (see Schultz’s annotated fig. 3A below) and extending upward from the main unit when the main unit is held by a user in an upright position (see Schultz’s annotated fig. 3A below. The indicated first portion of the hose extends upward from the main unit when the main unit is held by a user in an upright position); 
a second portion that includes a second end of the hose opposite the first end (see Schultz’s annotated fig. 3A below. The hose includes a second portion that includes a second end of the hose opposite the first end); and 
a bending portion that connects the first portion and the second portion (see Schultz’s annotated fig. 3A below. The hose includes a bending portion that connects the first portion and the second portion. Additionally, the indicated section of the hose is capable of bending);  
the second portion extends downward relative to the second end of the hose (See Schultz’s annotated fig. 3A below. The second portion of the hose closest to the first portion extends downward relative to the second end of the hose) and includes a section that is perpendicular to the motor axis when the hose is retained in the stored position by the hose holding portion (see Schultz’s annotated fig. 3A below); and 

    PNG
    media_image8.png
    651
    812
    media_image8.png
    Greyscale

an angle between a first extending direction of the first portion and a second extending direction of the second portion is less than 90 degrees when the hose is retained in the stored position by the hose holding portion (see Schultz’s annotated fig. 3A below. An angle between a first extending direction of the first portion and a second extending direction of the second portion is less than 90 degrees when the hose is retained in the stored position by the hose holding portion).  

    PNG
    media_image9.png
    613
    831
    media_image9.png
    Greyscale

Schultz may not explicitly teach the hose being connected to the main unit via a ball joint. 
However, Bergsten teaches a pipe joint of a cleaner, wherein the joint includes a ball shaped element on a hose 14. The ball shaped element 45 is received in a ball receiving portion of the cleaner body (fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Schultz to incorporate the teachings of Bergsten to provide wherein the hose and the main unit are connected to each other via a ball joint. Specifically, it would have been obvious to incorporate Bergsten’s ball joint at the connection between Schultz’s hose and main body. Doing so would increase the rotational freedom of the hose, which would prevent kinking of the hose and provide to be more ergonomic to the user. Additionally, doing so would continue to allow the device to function as intended. 
Additionally, Schultz, as modified, teaches the hose is flexible [0035]. Because the hose is flexible and the prior art teaches the structure required by the claim, the prior art is configurable into multiple positions and orientations to read on the specific limitations of the claim language.  
Applicant argues new claim 21 should be allowed because the prior art does not disclose or render the claim obvious (page 17 of the Applicant’s remarks). The examiner respectfully disagrees. McLaughlin, as modified, teaches the newly added language of claim 21. See above rejection for more details. 
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723